Title: To Thomas Jefferson from Joel Yancey, 28 July 1825
From: Yancey, Joel
To: Jefferson, Thomas


Dr Sir
Lynchburg
28th July, 25
In looking over your notes to me for my services in superintending your plantations in Bedford, I find that they are made to carry interest from April, Instead of the first Jany you know, that the year ended the last of December and I always thought, (although I did not expect to receive the money till the crops were sold), that I was entitled to Interest after my year exspired, but should you be of a different impression you will settle with Mr Robertson agreeably to your understanding of the subject, owing Mr. Robertson a large debt, I have for the want of other funds, been oblige to transfer the claims to him, knowing that he is disposed to be accomodating to you in claims they being placed on a satisfactory to himI am with great respectJoel Yancey